Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/2021, with respect to the previous objections to claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous objections to claim 1 has been withdrawn. 

Applicant's arguments filed 10/13/2021 regarding the previous 103 rejection under modified Song have been fully considered but they are not persuasive.

Applicant argues modified Song does not teach the amended limitations, with particular focus on the placement of the rack gear with respect to the pair of guide members.  Applicant argues Kleker is silent with regards to the guide posts in relation to the rack gears.

Examiner respectfully disagrees.  Examiner maintains this arrangement is still suggested by Kleker’s teaching of centrally-located screw post, and a guide post located on each side thereof along the length of a manifold (see Kleker’s Figures 1 & 3a, manifold 40, arms 42, guide posts 50, guide holes 51, screw posts 52, screw holes 53.  [0050]-[0051]).  Examiner equates Song’s rack and pinion arrangement with Kleker’s screw post 52.   One of ordinary skill in the art would know that Song’s rack and pinion arrangement is equivalent to Kleker’s screw post 52, such that each of Song’s rack and pinion arrangements would require its own set of accompanying guide posts along the length of the nozzle arm(s) 57.  Whether the guide members would be “facing” each other constitutes an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”), and additionally, one of ordinary skill in the art would expect the same positioning of the applied guide members along the lengths of each nozzle arm(s) 57 (e.g. compare Song’s nozzle arm(s) 57 with Kleker’s manifold 40).

To clarify the modification, Examiner refers particularly to Kleker’s Figure 3a, with emphasis on Kleker’s manifold 40, guide posts 50/guide holes 51, and screw post 52/screw hole 53.  Kleker’s manifold 40 is a bar equivalent to Song’s nozzle arm(s) 57.  While Kleker’s manifold 40 is technically a cross-bar, Examiner had referred to Son which is discussed in the next paragraph, but for simplification purposes, the modification is basically taking the screw post/guide post arrangement applied to Kleker’s manifold 40 and applying the same to Song’s nozzle arm 57 whilst using Song’s already taught rack and pinion in place of the screw post.  Modifying Song’s nozzle arm(s) 57 to likewise have a centrally located rack and pinion arrangement (equivalent to Kleker’s screw post 52) and then accompanying guide posts on either side would be an obvious rearrangement of parts yielding a predictable variant thereof to guide vertical movement thereof.    
To address argument directed to Kleker technically teaching applying the guide posts/holes to a cross manifold which joins the arms as opposed to the individual arms, Examiner had referred to teachings by Son to grant independent movement capability to moving frames (equivalent to Song’s nozzle arm(s) 57 and Kleker’s arms 42), as opposed to moving a single frame/manifold (see Son’s Figures 3 & 5, moving frames 32 & 132.  Machine translation, lines 220-245).  Applying Kleker’s arrangement to each of Song’s nozzle arm(s) 57 as opposed to a cross-bar/manifold would likewise grant independent movement capability. 

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “a first driving unit” and “a second driving unit”.  Applicant’s specification discloses “a first moving unit” and “a second moving unit” (see Applicant’s specification, [0060], [0065], [0074]).  For consistency purposes, Examiner considers “driving” should be rephrased to “moving”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20120317729, “Song”) in view of Baek (US 20140360043), Kleker (US 20050223502), and Son et al. (KR 20090078962, “Son”).  Examiner has provided a machine translation of Son and makes reference thereto.  
Song teaches a clothes treatment apparatus comprising the following of claim 1 except where underlined:

For Claim 1:
A clothes-treatment apparatus comprising: 
a case configured to include a door (see Figure 1, cabinet 1, door 3); 
a hanger configured to support clothes and disposed in an accommodation space of the case (see Figure 1, hanger device 7); 
a pair of sprayers disposed to face each other with the clothes interposed therebetween and configured to supply steam and air to the clothes (see Figures 1-3, nozzle arm 57); and 
a first driving unit configured to move a first sprayer of the pair of sprayers along a vertical axis (see Figures 1-3, guide part 51, nozzle moving part 53.  [0056]).  Song teaches a rack and pinion arrangement between guide part 51 and nozzle moving part 53;
a second driving unit configured to move a second sprayer of the pair of sprayers along the vertical axis;
an air circulator configured to supply hot air to the accommodation space and suck air in the accommodation space (see Figure 1, mechanism chamber 25.  [0036]-[0039]).  Song teaches a circulation duct in [0039], 
wherein each of the pair of sprayers comprises: 
a plurality of steam nozzles configured to spray steam toward the clothes (see Figures 1-3, steam nozzles 573); and 
a plurality of air slits to simultaneously spray compressed air to the clothes while steam is being sprayed through the plurality of steam nozzles (see Figures 1-3, heated-air nozzles 571), and 
the plurality of air slits are disposed higher than the plurality of steam nozzles such that the compressed air through the plurality of air slits is supplied to a position of the clothes where stream through the plurality of steam nozzles has been supplied to, when the pair of sprayers move down along the vertical axis,
wherein the first sprayer moves along a first pair of guide members and the second sprayer moves along a second pair of members, the first pair of guide members and the second pair of guide members facing each other.  
wherein the first driving unit comprises:
a first motor (see Figures 1-3, nozzle moving part 53.  [0056].  refer to motor);
a first pinion gear disposed at the first sprayer and configured to rotate by the first motor (see Figures 1-3, nozzle moving part 53.  [0056].  refer to pinion);
a first pair of guide members extending vertically in the case and coupled to the first sprayer; and
a first rack gear extending vertically between the first pair of guide members and engage with the first pinion gear such that the first sprayer moves along the first pair of guide members (see Figures 1-3, guide part 51.  [0056].  refer to rack), and
wherein the second driving unit comprises:
a second motor;
a second pinion gear disposed at the first sprayer and configured to rotate by the first motor;
a second pair of guide members extending vertically in the case and coupled to the second sprayer; and
a second rack gear extending vertically between the first pair of guide members and engage with the first pinion gear such that the first sprayer moves along the first pair of guide members.


Song appears to teach apertures rather than slits for the nozzle openings of heated-air nozzles 571.  Song also does not teach the arrangement of the air slits being disposed higher than the steam nozzles.  Song also does not teach the pair of rack gears, or the guide members.    

Regarding the air slits, Examiner however, considers slits as a well-known alternative nozzle outlet shape and refers to Baek, who teaches blowing drying air towards slit nozzles as an alternative to spray holes (see Baek’s Figures 5 & 7, fixed hanger 20, movable hanger 30, spray holes 22 & 32, slit nozzles 24 & 34.  [0061]-[0062]).  This constitutes a simple substitution and/or obvious change in shape in view of Baek (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”.  see MPEP 2144.04, “Change in Shape”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly for the heated air nozzles 571 to have slits because said modification is an obvious simple substitution/change in shape of the nozzle outlet in view of Baek.  

Regarding the plurality of air slits being higher than the plurality of steam nozzles, Examiner considers this would be read upon by an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”).  Examiner considers a second row of Song’s assortment of heated air nozzles 571 and steam nozzles 573 would read on said limitation, as the lower row would still include steam nozzles 573 and the upper row would including heated air nozzles 571.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly for there to be a second row of heated air nozzles 571 and steam nozzles 573 because said modification is an obvious duplication of parts.  

If further argued regarding the rows, Examiner also notes that Kleker teaches a garment processing apparatus having arms including an upper row of air outlets and a lower row of water/steam nozzles (see Kleker’s Figures 3a-3c, liquid-exits 44, air-exits 45, liquid-carrying pipes 46, air-carrying pipes 47.  [0040], [0047]-[0048]).  Applying the arrangement to Song constitutes an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly for there to be an upper row of heated-air nozzles 571 and a lower row of steam nozzles 573 because said modification is an obvious rearrangement of parts in view of Kleker.   

Regarding the second driving unit, Examiner considers this be an obvious duplication of parts/making separable (see MPEP 2144.04, “Duplication of Parts”, “Making Separable”).  Song teaches using a single rack and pinion arrangement (see Song’s Figures 1-3, guide part 51, nozzle moving part 53.  [0056]).  Examiner however, considers moving the nozzle arm(s) 57 independently using two rack and pinion arrangement (e.g. assign a rack and pinion to each nozzle arm 57 as opposed to the pair) would be a predictable variation and further refers to Son, who teaches applying moving mechanisms to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly to apply a rack and pinion arrangement to two separate/distinct nozzle arms 57 rather than a pair thereof so as to grant independent movement to the nozzle arms 57 as taught by Song.   

Regarding the moving members, Kleker also teaches to apply a pair of guide posts and corresponding guide holes along the length of a manifold having arms to guide the vertical movement of said manifold/arms (see Kleker’s Figures 1 & 3a, manifold 40, arms 42, guide posts 50, guide holes 51, screw posts 52, screw holes 53.  [0050]-[0051]).  Further applying guide holes/posts to guide the vertical movement of Song’s nozzle arm(s) 57 would predictably assist guiding the vertical movement of Song’s nozzle arm(s) 57.  
If argument is directed to Kleker teaching applying the guide posts/holes to a manifold which joins the arms as opposed to the individual arms, Examiner refers to the modification with Son to grant independent movement capability to moving frames (equivalent to Song’s nozzle arm(s) 57 and Kleker’s arms 42), as opposed to moving a single frame/manifold (see Son’s Figures 3 & 5, moving frames 32 & 132.  Machine translation, lines 220-245).  One of ordinary skill in the art would know that each rack and pinion arrangement is equivalent to Kleker’s screw post, such that each rack and pinion arrangement would require its own set of accompanying guide posts along the length of the nozzle arm(s) 57.  Whether the guide members would be “facing” each other constitutes an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”), and additionally, one of ordinary skill in the art would expect the same positioning of the applied guide members along the lengths of each nozzle arm(s) 57.  Examiner also refers to the response to arguments above regarding further clarification.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly to apply guide posts/holes as taught by Kleker to the nozzle arm(s) 57 so as to guide vertical movement thereof.  

Modified Song teaches claim 1.
Modified Song also teaches the following: 

For Claim 2: 
The clothes-treatment apparatus as claimed in claim 1, wherein each of the plurality of air slits extends along a width direction of the accommodation space and sprays the compressed air in a direction perpendicular to the clothes (refer to claim 1 rejection.  see Baek’s Figure 7, fixed hanger 20, movable hanger 30, slit nozzles 24 & 34).  

For Claim 3:
The clothes-treatment apparatus as claimed in claim 2, wherein the plurality of air slits are arranged at regular intervals along the width direction of the accommodation space (refer to claim 1 rejection).  Song teaches a plurality of heated air nozzles 571, such that there would be a plurality of slits upon modification.  

For Claim 5:
The clothes-treatment apparatus as claimed in claim 1, wherein the plurality of steam nozzles arranged along a width direction of the accommodation space to spray steam across the clothes (refer to claim 1 rejection).  Song teaches a plurality of steam nozzles 573, such that there would be a plurality of slits upon modification.  

Modified Song teaches claim 1.
Modified Song teaches the following of claim 7 except where underlined:

For Claim 7: 
The clothes-treatment apparatus as claimed in claim 1, further comprising: 
an air supplier configured to compress air and to supply compressed air (see Song’s Figure 1, mechanism chamber 25.  [0032],[0036]-[0039], [0042], [0068], [0175]).  Song teaches applying a heat pump to the heated air generating device to apply a pressure to the heated air per [0175]; and 
an air supplying hose connected between the air supplier and the first sprayer of the pair of sprayers.  

Song generally teaches a heated air generating device which supplies heated air via a heated air supply path (see Song’s Figure 1, mechanism chamber 25.  [0032], [0036]-[0039], [0042], [0068], [0175]), but does not technically teach a hose.
Examiner however, considers hot air supply hoses as well-known in the art as a supply path and refers to Kleker (see Kleker’s Figure 5, manifold 40, blower 100, flexible pipe 108).  Using a flexible pipe/hose for Song’s heated air supply path would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly to use as a flexible pipe/hose as the heated air supply path because said modification would yield a predictable variation in view of Kleker’s application of a flexible pipe for supplying hot air.  

Modified Song teaches claim 1.
Modified Song teaches the following of claim 9 except where underlined:

For Claim 9:
The clothes-treatment apparatus as claimed in claim 7, further comprising: 
a water container (see Song’s Figure 1, mechanism chamber 25.  [0032], [0034].  Refer to housing); 
a steam generator to generate steam with water stored in the water container (see Song’s [0034]. Refer to heater); and 
a steam supplying hose connected between the steam generator and the first sprayer of the pair of sprayers (see Song’s [0034].  Refer to steam supply path).

Song teaches a steam supply path (see Song’s [0034], [0043], [0068]), but does not technically teach a hose.
Examiner however, considers hot air supply hoses as well-known in the art as a supply path and refers to Kleker (see Kleker’s Figure 5, manifold 40, flexible pipe 108, steam generator 112).  Using a flexible pipe/hose for Song’s steam supply path would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly to use as a flexible pipe/hose as the steam supply path because said modification would yield a predictable variation in view of Kleker’s application of a flexible pipe for supplying steam.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718